Case 1:18-cv-04561-ILG-SMG Document 37 Filed 11/13/18 Page 1 of 1 PageID #: 230
 Case l:18-cv-04561-ILG-SMG Document 36 Filed 11/13/18 Page 1 of 1 PagelD #: 229

                                 Slevin & Hart, p.c.
                                                 Attorneys at Law
                                      1625 Massachusetts Avenue, NW,Suite 450
                                               Washington, DC 20036
                                                  202/797-8700
                                                FAX: 202/234-8231


  Richard S. Siegel                                                                       rsiegel@slevinhart.com
  Attorney at Law




                                                                      November 13, 2018
  Via CM/ECF


  The Honorable 1. Leo Glasser
  Senior United States District Judge
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

           Re:        Reliant Transportation, Inc., et al. v. Division 1181 Amalgamated Transit Union
                      - New York Employees Pension Fund, et ai. Case No. 1:18-cv-04561-ILG-SMG


  Dear Judge Glasser:

         This firm represents the Defendants in the above-referenced action. Pursuant to Section
  IV.B. of your Individual Practices and the Court's Order granting Defendants an extension of
  time to respond Plaintiffs' Amended Complaint, the Parties respectfully advise the Court that
  they have agreed upon the following briefing schedule for Defendants' anticipated Motion to
  Dismiss Plaintiffs' Amended Complaint:

           1.         Defendants' Motion shall be due by December 7, 2018.
           2.         Plaintiffs Opposition shall be due by December 14,2018.
           3.         Defendants' Reply shall be due by December 21, 2018.

           The Parties respectfully request that the Court endorse this proposed briefing schedule.

                                                             Respectfully submitted,

                                                             /s/ Richard S. Siesel
                                                             Richard S. Siegel
                                                             Counsel for Defendants


  Cc:      All counsel of record (via ECF)

  RSS:4146.88

  20680527V1
